90 F.3d 107
UNITED STATES of America, Plaintiff-Appellee,v.Jimmy D. McGUIRE, Defendant-Appellant.
No. 94-60648.
United States Court of Appeals,Fifth Circuit.
July 19, 1996.

Jimmy McGuire, Gulfport, MS, pro se.
George Phillips, U.S. Atty., Ruth Morgan, Victoria May, Asst. U.S. Attys., Biloxi, MS, James B. Tucker, Asst. U.S. Atty., Jackson, MS, for Appellee.
Appeal from the United States District Court for the Southern District of Mississippi, David C. Bramlette, III, Judge.
(Opinion March 26, 1996, 5 Cir., 1996,
79 F.3d 1396)
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of the judges in active service having determined, on the court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.